Title: From Thomas Jefferson to George Washington, 9 August 1780
From: Jefferson, Thomas
To: Washington, George



Sir
Richmond August 9th 1780.

Agreeable to the resolutions of Congress of January 13. 1780, we have turned over to the Continental Commissary of Prisoners at Winchester forty prisoners of war, a roll of whom I now take the liberty of inclosing to your Excellency.
I have the Honor to be with all possible respect & esteem Your Excellency’s most obedient and most humble servt.,

Th: Jefferson

